Exhibit 10.8

RESTRICTED STOCK UNIT AWARD AGREEMENT

2013 STOCK AWARD AND INCENTIVE PLAN

 

Name:   

 

ID:   

 

Address:   

 

Date of Grant   

 

Option Purchase Price Per Share   

USD

Total Number of Options Granted   

 

Total Purchase Price   

USD

 

1. Restricted Stock Units Award. Medtronic, Inc., a Minnesota corporation (the
“Company”), hereby awards to the individual named above Restricted Stock Units,
in the number and at the Grant Date set forth above. The Restricted Stock Units
represent the right to receive shares of common stock of the Company (the
“Shares”), subject to the restrictions, limitations, and conditions contained in
this Restricted Stock Unit Award Agreement (the “Agreement”), in the Medtronic,
Inc. 2013 Stock Award and Incentive Plan and in the Israeli Amendment thereto
(the “Plan”). Unless otherwise defined in the Agreement, a capitalized term in
the Agreement will have the same meaning as in the Plan. In the event of any
inconsistency between the terms of the Agreement and the Plan, the terms of the
Plan will govern. However, in the event of a conflict between the terms and
conditions of the Plan or this Agreement and any Applicable Laws, the latter
shall govern and prevail. Capitalized terms not defined in this Agreement shall
have the meanings ascribed to them in the Plan.

 

2. Vesting & Distribution. The Restricted Stock Units will vest 100% on the
fourth anniversary of the Grant Date. The Company will issue to you a number of
Shares equal to the number of your vested Restricted Stock Units (including any
dividend equivalents described in Section 8, below) within six weeks following
any vesting date, provided that you have been continuously employed by the
Company and all other conditions and restrictions are met during the period
beginning on the Grant Date and ending on the vesting date (the “Restricted
Period”). Notwithstanding the preceding sentence, if you terminate employment
during the Restricted Period due to death, Disability or Retirement, and all
other conditions and restrictions are met during the Restricted Period, you will
vest in your Restricted Stock Units on a pro rata basis (based on the length of
time you were employed during the Restricted Period), and the Company will issue
you a number of Shares equal to the number of your vested Restricted Stock Units
(including any dividend equivalents described in Section 6, below) within six
weeks following your separation from service. Upon termination of your
employment during the Restricted Period for any reason other than death,
Disability or Retirement, the Restricted Stock Units will automatically be
forfeited in full and canceled by the Company as of 11:00 p.m. CT (midnight ET)
on the date of such termination of employment. For purposes of this Agreement,
the terms “Disability” and “Retirement” shall have the meanings ascribed to
those terms under any retirement plan of the Company which is qualified under
Section 401 of the Code (which currently provides for retirement on or after age
55, provided you have been employed by the Company and/or one or more Affiliates
for at least ten years, or retirement on or after age 62), or under any
disability or retirement plan of the Company or any Affiliate applicable to you
due to employment by a non-U.S. Affiliate or employment in a non-U.S. location,
or as otherwise determined by the Committee.

 

3. Forfeiture. If you have received or are entitled to receive delivery of
Shares as a result of this Restricted Stock Units award within the period
beginning six months prior to termination of your employment with the Company or
any Affiliate and ending when the Restricted Stock Units award terminates or is
canceled, the Company, in its sole discretion, may require you to return or
forfeit the cash and/or Shares received or receivable with respect to this
Restricted Stock Units award, in the event that you engage in any of the
following activities:



--------------------------------------------------------------------------------

  a. performing services for or on behalf of any competitor of, or competing
with, the Company or any Affiliate, within six months of the date of your
Termination of Employment;

 

  b. unauthorized disclosure of material proprietary information of the Company
or any Affiliate;

 

  c. a violation of applicable business ethics policies or business policies of
the Company or any Affiliate; or

 

  d. any other occurrence determined by the Committee.

The Company’s right to require forfeiture must be exercised not later than 90
days after the Company acquires actual knowledge of such an activity, but in no
event later than 12 months after your termination of employment with the Company
or any Affiliate. Such right shall be deemed to be exercised upon the Company’s
mailing written notice of such exercise to your most recent home address as
shown on the personnel records of the Company. In addition to requiring
forfeiture as described herein, the Company may exercise its rights under this
Section 3 by terminating this Restricted Stock Units award.

If you fail or refuse to forfeit the cash and/or shares of Common Stock demanded
by the Company (adjusted for any events described in Section 3.4 of the Plan),
you shall be liable to the Company for damages equal to the number of Shares
demanded times the highest closing price per share of the Common Stock during
the period between the date of termination of your employment with the Company
or any Affiliate and the date of any judgment or award to the Company, together
with all costs and attorneys’ fees incurred by the Company to enforce this
provision.

 

4. Trustee. The following provisions shall apply for the purpose of the tax
benefits under Section 102 of the Ordinance.

 

  a. Restricted Period Per Section102. In accordance with the requirements of
Section 102(b)(2) as now in place and as may be amended in the future, the
Restricted Stock Units to be issued shall be issued to the Participant and held
in trust by the Trustee for the benefit of Participant for a period of no less
than twenty four (24) months from the Date of Grant and the date of placement
with a Trustee (during the Restricted Period per Section 102 the Participant
will not be allowed to order the Trustee to sell the Restricted Stock Units held
by him/her on behalf of the Participant or transfer the Restricted Stock Units
from Trustee’s hands).

In order to apply the tax benefits of Section 102, the Restricted Stock Units
may not be sold or transferred (other than through a transfer by will or by
operation of law), and no power of attorney or transfer deed shall be given in
respect thereof (other than a power of attorney for the purpose of participation
in general meetings of shareholders).

 

  b. End of Restricted Period Per Section 102. Upon the completion of the
Restricted Period Per Section 102 as now in place and as may be amended in the
future, Participant shall be entitled to receive from the Trustee the Restricted
Stock Units, which have vested, subject to the provisions of the Plan concerning
the continued employment of Participant at the Company or any Parent or
Subsidiary of the Company, and subject to any other provisions set forth herein
or in the Plan, and Participant shall be entitled to sell the Restricted Stock
Units or Shares thereby obtained subject to the other terms and conditions of
this Agreement and the Plan, including the provisions relating to the payment of
tax set forth below.



--------------------------------------------------------------------------------

5. Additional Rights. The Restricted Stock Units and any additional rights that
may be distributed to you in connection with the Restricted Stock Units (the
“Additional Rights”) shall be allocated on your behalf to the Trustee (the
“Trustee”).

 

6. Cash-Out Transaction. Notwithstanding anything in the Plan or this Agreement
to the contrary, upon the vesting of your Restricted Stock Units, Shares will be
issued in the Trustee’s name and held by him/her. The Company, in its sole
discretion, upon the completion of the Restricted Period per Section 102 may
require that the Trustee shall immediately sell your Shares, and you shall
receive a cash payment equal to the fair market value of the Shares as of that
date. You will not be issued Shares of the Company.

 

7. Change of Control. Notwithstanding anything in Section 2 to the contrary, if
a Change in Control of the Company, within the meaning of both the Plan and
Section 409A of the Code, occurs during the Restricted Period, and all other
conditions and restrictions are met during the Restricted Period, then the
Restricted Stock Units will become 100% vested upon such Change in Control and,
if the Restricted Period per Section 102 has been completed, the Company will
issue to you a number of Shares equal to the number of your Restricted Stock
Units (including any dividend equivalents described in Section 8 below) within
six weeks following the Change in Control. If the Restricted Period per
Section 102 has not been completed, the sale of shares may result in a valuation
per Section 102 of the Israeli Tax Ordinance.

 

8. Dividend Equivalents. Subject to the terms and conditions of this Agreement
and of Section 102, you are entitled to receive dividend equivalents on the
Restricted Stock Units generally in the same manner and at the same time as if
each Restricted Stock Unit were a Share. These dividend equivalents will be
credited to you in the form of additional Restricted Stock Units.

 

9. Withholding Taxes. You are responsible for payment of any federal, state,
local or other taxes which must be withheld upon the exercise, disposition or
transfer of the Restricted Stock Units, and you must promptly pay to the Company
any such taxes. The Company and its subsidiaries are authorized to deduct from
any payment owed to you any taxes required to be withheld with respect to the
Shares, including social security and Medicare (FICA) taxes and federal, state
and local income tax with respect to income arising from the exercise or the
transfer of the Restricted Stock Units. The Company shall have the right to
require the payment of any such taxes before issuing any Shares pursuant to the
transfer of the Restricted Stock Units.

 

10. Limitation of Rights. Except as set forth in the Agreement, until the Shares
are issued to you in settlement of your Restricted Stock Units, you do not have
any right in, or with respect to, any Shares (including any voting rights) by
reason of the Agreement. Further, you may not transfer or assign your rights
under the Agreement and you do not have any rights in the Company’s assets or an
Affiliate’s assets that are superior to a general, unsecured creditor of the
Company or the Affiliate by reason of the Agreement.

 

11. Amendments to Agreement Under Section 409A of the Code. You acknowledge that
the Agreement and the Plan, or portions thereof, may be subject to Section 409A
of the Internal Revenue Code; that it is anticipated that comprehensive rules
interpreting this Code section will be issued; and that changes may need to be
made to the Agreement to avoid adverse tax consequences to you under
Section 409A. You agree that following the issuance of such rules, the Company
may amend the Agreement as it deems necessary or desirable to avoid such adverse
tax consequences; provided, however, that the Company shall accomplish such
amendments in a manner that preserves your intended benefits under the Agreement
to the greatest extent possible.

 

12. No Employment Contract. Nothing contained in the Plan or Agreement creates
any right to your continued employment or otherwise affects your status as an
employee at will. You hereby acknowledge that the Company, its Affiliates and
you each have the right to terminate your employment at any time for any reason
or for no reason at all.



--------------------------------------------------------------------------------

13. Compliance. You and the Company’s Affiliate agree to comply with related
legal requirements under applicable laws, including tax law requirements.

 

14. Confidentiality. You agree and acknowledge that the terms and conditions of
this Agreement, including without limitation the number of Restricted Stock
Units for which you have been granted, are confidential. You agree that you will
not disclose these terms and conditions to any third party, except to the your
financial or legal advisors, tax advisors or family members, unless such
disclosure is required by law.

 

15. Agreement. You agree to be bound by the terms and conditions of this
Agreement, the Plan and the Participant Approval set forth hereunder. Your
signature is not required in order to make this Agreement effective.



--------------------------------------------------------------------------------

Participant Approval:

I hereby agree that the Award and Additional Rights granted to me, shall be
allocated to the Trustee under provisions of the Capital Gains Tax Track and
shall be held by the Trustee for the period stated in Section 102 and in
accordance with the provisions of the Trust Agreement, or for a shorter period
if an approval is received from the tax authorities.

I am aware of the fact that upon termination of my employment in the Company, I
shall not have a right to the Awards, except as specified in the Plan.

I hereby confirm that:

 

1. I read the Plan and I understand and accept its terms and conditions. I am
aware of the fact that the Company agrees to grant me the Award based on my
confirmation;

 

2. I understand the provisions of Section 102 and the applicable tax track of
this grant of Award;

 

3. I agree to the terms and conditions of the Trust Agreement;

 

4. Subject to the provisions of Section 102, I confirm that I shall not sell nor
transfer the Award, Shares or Additional Rights from the Trustee until the end
of the Restricted Period Per Section 102;

 

5. If I shall sell or withdraw the shares from the Trust before the end of the
Restricted Period as defined in Section 102 (“Violation”), either (A) I shall
reimburse the Company within three (3) days of its demand for the employer
portion of the payment by the Company to the National Insurance Institute plus
linkage and interest in accordance with the law, as well as any other expense
that the Company shall bear as a result of the said Violation (all such amounts
defined as the “Payment”) or (B) I agree that the Company may, in its sole
discretion, deduct such amounts directly from any monies to be paid to me as a
result of my disposition of the Shares;

 

6. I understand that: (i) the Company intends to issue additional Awards in the
future to employees and service providers, as the Company in its sole discretion
shall determine; and (ii) the Company may increase its share capital by new
securities in such amount as it finds expedient; and I hereby waive any claim
and/or demand I have or may have regarding such issuance or increase;

 

7. I understand that this grant of Award is conditioned upon the receipt of all
required approvals from the tax authorities; and

 

8. I hereby confirm that I read this Agreement and Approval of Participant
thoroughly, received all the clarifications and explanations I requested, I
understand the contents of this Agreement and Approval of Participant and the
obligations I undertake in signing it.

 

 

  

 

  

 

Name of Participant    Signature    Date

Accompanying this Agreement are instructions for accessing the Plan and the Plan
Summary (prospectus) from the Administrator’s Internet website or HROC – Stock
Administration’s intranet website. You may also request written copies by
contacting HROC—Stock Administration at 763.514.1500.

HROC—Stock Administration

Medtronic, Inc.

710 Medtronic Parkway NE MS LS195

Minneapolis, MN 55432-5604